      Case 3:20-cr-02667-GPC Document 20 Filed 12/31/20 PageID.14 Page 1 of 5




 1
 2
                                                                     FILED
                                                                   r·--·             1
 3                                                                 ,   DEC 31 2020

 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT

 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                      Case No.:   20CR2667-GPC
11                              Plaintiff,
12                                                  FINDINGS OF FACT AND
           V.                                       ORDER OF DETENTION
13
14   Miguel RAMIREZ-Ortiz,
15
                               Defendant.
16
17        In accordance with Title 18 U.S.C. § 3142(f) of the Bail Reform Act of 1984 (18
18 U.S.C. § 3141, et seq.), a detention hearing was held on December 7, 2020, to determine
19 whether the defendant, Miguel RAMIREZ-Ortiz, should be held in custody pending trial
20 on the grounds that he is a flight risk. Assistant U.S. Attorney Rosario Gonzalez appeared
21 on behalf of the United States. Zainab Khan of Federal Defenders of San Diego, Inc.
22 appeared on behalf of the Defendant.
23        Based on the evidence proffered by the United States and the Defendant, the
24 Pretrial Services' report, and the criminal complaint issued against the Defendant on
25 August 19, 2020 by this Court, the Court concludes that the following facts establish by a
26 preponderance of the evidence that no condition or combination of conditions required will
27 reasonably assure the appearance of the Defendant.
28
                                                1
       Case 3:20-cr-02667-GPC Document 20 Filed 12/31/20 PageID.15 Page 2 of 5




 1                                               I
 2                                    FINDINGS OF FACT
 3     A. Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l)):
 4         1. The Defendant is charged by Indictment in Criminal Case No. 20CR2667-GPC
 5 (Criminal Complaint No. 20MJ2614-RBM) with the possession of 1.20 kilograms (2.64
 6 pounds) of a mixture or substance containing a detectable amount of methamphetamine
 7 with intent to distribute, in violation of Title 21, U.S.C., § 84l(a)(l). Therefore, probable
 8 cause exists to believe the Defendant committed the charged offenses.
 9         2. The charged offense is an offense for which a maximum term of imprisonment
10 of 10 years or more is prescribed in the Controlled Substances Act (21 U.S.C.§ 801, et
11   seq.). Therefore, there arises a presumption that no condition or combination of conditions
12 will reasonably assure the appearance of the Defendant as required. See, 18 U.S.C. §
13 3142(e).
14         3. The offense charged carries with it a minimum mandatory sentence of 10 years
15 and a maximum sentence of life. See, 21 U.S.C. § 841 (b)(l)(A)(viii). According to the
16 United States Sentencing Guidelines, the Base Offense level is 30.           See, USSG §
17 2D 1.1 (c)(5). Assuming the Defendant's criminal history score places him in Criminal
18 History Category I, see, USSG § 4Al.1, the sentencing range for the Defendant is 97-121
19 months in prison.
20      B. Weight ofthe Evidence Against the Defendant (18 U.S.C. § 3142(g)(2)):
21         1.   On August 5, 2020, at approximately 6:45 p.m., Border Patrol Agent (BPA) A.
22 Alcala was assigned as the Remote Video Surveillance System (RVSS) operator. BPA
23 Alcala alerted BPA A. Gomes that an individual was recovering items near the
24 International Border Fence (IBF) between Mexico and the United States, just south of an
25 apartment complex.
26         2.   Moments later, BPA Gomes obseIVed a male, later identified as Miguel
27 RAMIREZ (RAMIREZ), reach over a cinderblock wall south of the apartment complex
28 and discard a black round object then immediately walk westbound from the area. RVSS
                                                 2
      Case 3:20-cr-02667-GPC Document 20 Filed 12/31/20 PageID.16 Page 3 of 5



 1 Operator Alcala also obsetved the same subject drop several objects over the cinderblock
 2 wall. BPA Garcia responded to the area and located the packages at the direction of BPA
 3 Alcala. BPA Garcia identified the packages to appear consistent with narcotic packaging.
 4 BPA Garcia then made contact with RAMIREZ and BPA Gomes identified RAMIREZ as
 5 the individual he obsetved discarding the object.
 6          3. A total of 5 black taped bundles of narcotics were seized and RAMIREZ was
 7 taken into custody. BPAs later tested the substance with a Narcotics Identification System
 8 which tested positive for the properties of methamphetamine. The packages containing
 9 methamphetamine had a total weight of 1.20 kilograms (2.64 pounds).
10          4. BPAs contacted the Drug Enforcement Administration's (DEA) Imperial County
11 District Office (ICDO). DEA Agents responded to the USBP Calexico Station and took
12 custody of RAMIREZ and the suspected drugs.
13          5.       RAMIREZ was placed under arrest and charged with a violation of Title 21,
14 United States Code, 841 (a)( 1), Possession with Intent to Distribute a Controlled Substance,
15 and was issued a Notice to Appear dated November 13, 2020 at 8:00 a.m On November
16 13, 2020, RAMIREZ failed to appear for initial appearance. An arrest warrant was issued
17 and RAMIREZ was arrested on November 17, 2020.
18     C.    History and Characteristics of the Defendant (18 U.S.C. § 3142(g)(3)):
19          1.       Defendant lacks substantial financial resources and assets in the United States.
20          2.       Defendant has a substance abuse history. The PTS Report indicates he is
21 currently using heroin on a daily basis as stated during his intetview with PTS.
22          3.       Defendant has a history of criminal activity while on supetvision and is
23 currently on probation.
24          4.       Defendant has a history of failing to appear.
25          5.       Defendant has a history of probation violations, parole violations and
26 violations of Supetvised Release.
27      D. Nature and Seriousness of Danger Posed by Release (18 U.S.C. § 3142(g)(4)):
28               The government proffered no evidence to suggest that release of the Defendant
                                                     3
      Case 3:20-cr-02667-GPC Document 20 Filed 12/31/20 PageID.17 Page 4 of 5



 1 would pose a danger to any person or the community. However, Defendant has a lengthy
 2 criminal history that spans over 20 years and includes multiple prior convictions.
 3 Defendant also has a history of probation violations and Supervised Release violations.

 4                                               II
 5                                 REASONS FOR DETENTION
 6         A. There is probable cause to believe that the Defendant committed the offense
 7 charged in Criminal Case No. 20CR2667-GPC: to wit, the possession of 1.20 kilograms
 8 (2. 64 pounds) of a mixture or substance containing a detectable amount of
 9 methamphetamine with intent to distribute, in violation ofTitle 21, U.S.C., § 841(a)(l).
10         B.    Defendant faces a substantial period of time in custody if convicted of the
11 offense charged in the Complaint. Therefore, he has a strong motive to flee.
12         C.   Defendant    has    not   rebutted    the   presumption,    based   upon    the
13 Court's findings, that no condition or combination of conditions will reasonably assure the
14 appearance of the Defendant at future court proceedings. See, 18 U.S.C. § 3142 (e).
15                                              m
16                                           ORDER
17         IT IS HEREBY ORDERED that the Defendant be detained pending trial in this
18 matter.
19         IT IS FURTHER ORDERED that the Defendant be committed to the custody of the
20 Attorney General, or his designated representative, for confinement in a corrections facility
21 separate, to the extent practicable, from persons awaiting or serving sentences or being held
22 in custody pending appeal. The Defendant shall be afforded reasonable opportunity for
23 private consultation with counsel.
24         II

25         II

26         II

27         II

28         II
                                                 4
          Case 3:20-cr-02667-GPC Document 20 Filed 12/31/20 PageID.18 Page 5 of 5




    1         While in custody, upon order of a court of the United States or upon the request of
 2 an attorney for the United States, the person in charge of the correctional facility shall
 3 deliver the Defendant to the United States Marshal for the purpose of an appearance in
    4 connection with a court proceeding or any other appearance stipulated to by defense and
    5 government counsel.
 6            TIITS ORDER IS ENTERED WITHOUT PREJUDICE.
    7         IT IS SO ORDERED.
 8            DATED:       /   cJ./3/lj,,{)~
                                r1
                                               ~
    9
10
11                                             U.S. MAGISTRATE JUDGE
12
        Prepared by:
13
        ROBERT S. BREWER, JR
          ited States Attorney

1
17
18
        cc:   ZainabKhan
19            Federal Defenders of San Diego, Inc.
20
21
22
23
24
25
26
27
28
                                                     5
